UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-7430



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


ZIMBALIST DESHAYE TILLMAN,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CR-
94-202-PJM, CR-94-312-PJM, CA-96-1145-PJM)


Submitted:   April 29, 1998                 Decided:   May 14, 1998


Before MURNAGHAN, NIEMEYER, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Antoini Martin Jones, Riverdale, Maryland, for Appellant. Barbara
Suzanne Skalla, Assistant United States Attorney, Greenbelt, Mary-
land, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his motion filed pursuant to 28 U.S.C.A. § 2255 (West 1994 & Supp.

1998), in which he challenged his firearms conviction, 18 U.S.C.

§ 924(c) (1994), in light of the Supreme Court's decision in Bailey
v. United States, 516 U.S. 137 (1995). Because the record estab-

lishes that Tillman "carried" the firearm withing the meaning of

the statute, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                         DISMISSED




                                 2